ORDER

PER CURIAM:
Ebaristo G. Barrera appeals from the trial court’s judgment finding him guilty of robbery in the first degree, in violation of § 569.020, RSMo 1986, and armed criminal action, in violation of § 571.015, RSMo 1986. Defendant Barrera was sentenced to consecutive sentences of seventeen and twenty years imprisonment, respectively. Defendant also appeals from the denial of his Rule 29.15 motion.
On appeal, defendant seeks relief on the basis of several alleged instances of prosecu-torial misconduct. Defendant also contends the court erred in failing to grant a mistrial when a witness referred to having found a “green Leafy substance” in the vehicle in which defendant was riding. Defendant contends in his appeal from the denial of his 29.15 motion that counsel failed to obtain a copy of the transcript of a related trial in which the prosecuting witness, Pankey, also testified, and that such failure hindered counsel’s ability to impeach Pankey’s testimony in his case.
The judgment of the trial court is affirmed. Rules 30.25(b) and 84.16(b).